
	
		II
		110th CONGRESS
		1st Session
		S. 1334
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2007
			Mr. Dodd (for himself,
			 Mr. Voinovich, Mr. Conrad, Mr.
			 Kerry, Mr. Byrd, and
			 Mr. Brown) introduced the following bill;
			 which was read twice and referred to the Committee on Veterans'
			 Affairs
		
		A BILL
		To amend section 2306 of title 38, United States Code, to
		  make permanent authority to furnish government headstones and markers for
		  graves of veterans at private cemeteries, and for other
		  purposes.
	
	
		1.Modification of authorities
			 on provision of government headstones and markers for burials of veterans at
			 private cemeteries
			(a)Repeal of
			 expiration of authoritySubsection (d) of section 2306 of title
			 38, United States Code, is amended—
				(1)by striking
			 paragraph (3); and
				(2)by redesignating
			 paragraph (4) as paragraph (3).
				(b)Retroactive
			 effective dateNotwithstanding subsection (d) of section 502 of
			 the Veterans Education and Benefits Expansion Act of 2001 (Public Law 107–103;
			 115 Stat. 995; 38 U.S.C. 2306 note), the amendments made to section 2306(d) of
			 title 38, United States Code, by such section 502 and the amendments made by
			 section 402 of the Veterans Benefits, Health Care, and Information Technology
			 Act of 2006 (Public Law 109–461), other than the amendment made by subsection
			 (e) of such section 402, shall take effect as of November 1, 1990, and shall
			 apply with respect to the graves of individuals dying on or after that
			 date.
			
